Catón, J. The court undoubtedly erred in rendering the summary judgment which it did, and also in entering the judgment nunc pro tunc. When Taylor was brought into court, he should have been ruled to plead, and thus given an opportunity of making his defence to the merits, and upon his failing to comply with such rule, he might have been defaulted, as in other cases. Nor should the judgment in any event have had a retroactive operation. By doing so, subsequent purchasers from Taylor might be affected. The only object which we can perceive in entering the judgment, nunc pro tunc, was to make it a lien on Taylor’s estate, from the date of the judgment against Loomis, for the purpose of cutting out intermediate purchasers and incumbrancers. That purpose was illegal and unjust as to them, for they are entitled to be protected from any embarrassment which this judgment might create, although they are not parties to this proceeding. Indeed, for that very reason, no judgment should be entered which might prejudice their rights. The judgment is reversed and the cause remanded. Judgment reversed.